DETAILED ACTION

Allowable Subject Matter
Claims 1-3, 5-8, 10, and 11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant claims are directed to a resinous decorative vehicle upholstery member having a surface made up of many component regions, all of the same basic shape and each situated in one of three angular orientations.  Due to their orientations along their own three-dimensional "hypothetical" surfaces, the different regions reflect light at different angles and cooperate to create an optical illusion of an overall surface shape or pattern, such as ripples in the surface of a body of water.  The rejections made previously under 35 U.S.C. 112(b) and based on double patenting are overcome by the most recently filed amendments. 
The most similar prior art is presented by Simmons (US PG Pub. No. 2008/0135167), Quin (US PG Pub. No. 2008/0301986), and Tonomura (JP 2005-014374 A).  Although Simmons teaches a surface made up of hexagonal regions positioned at different angles, the prior art surface does not include the recited arrangement of groups of regions being arranged at the vertices of equilateral triangles.  As Simmons's product is directed to a cellular core inside of a construction panel, there is no motivation based on aesthetics and the prior art provides no motivation based on .    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
/JULIA L. RUMMEL/
Examiner
Art Unit 1784